97 F.3d 1457
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Vincent Antone JOHNSON, Appellant,v.Anthony L. CANBY;  Michael Chesmore;  Jeffrey Siebels;Grees, C/O, Appellees.
No. 96-1143.
United States Court of Appeals, Eighth Circuit.
Submitted Sept. 4, 1996.Decided Sept. 10, 1996.

Before BOWMAN, MAGILL, and LOKEN, Circuit Judges.
PER CURIAM.


1
Vincent Johnson, an Iowa inmate, appeals the District Court's1 judgment dismissing his 42 U.S.C. § 1983 (1994) action following a bench trial.  Having carefully reviewed the entire record and the parties' submissions, we conclude the District Court's factual determinations were not clearly erroneous, and based on these facts, we conclude defendants did not violate the Eighth Amendment.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable John A. Jarvey, Chief United States Magistrate Judge for the Northern District of Iowa, to whom the case was referred for final disposition by consent of the parties pursuant to 28 U.S.C. § 636(c) (1994)